DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 15 are currently pending and considered below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jericho et al. (US 2014/0088820) in view of Fukasu et al. (US 2014/0231153).

Regarding claim 1,  Jericho teaches elements of: a shovel comprising: 
a display device configured to display remaining time calculated on a transporter vehicle basis (See at least abstract; A system of computers, wireless networks, and vehicle-based location sensors allows real time display of equipment location, utilization, and expected arrival times for mobile vehicles. Display of location by load status and expected arrival time allows monitoring of not just vehicle location but the impact on queue times at loading and unloading endpoints allowing for equipment reallocation).
Jericho teaches shovel but does not expressly teaches elements of:
a lower traveling body; 
an upper turning body turnably mounted on the lower traveling body; and
an attachment attached to the upper turning body and configured to perform loading of a transporter vehicle with an object.
Fukasu teaches elements of:
a lower traveling body (See at least figure 1, #4 and #41); 
an upper turning body turnably mounted on the lower traveling body (See at least paragraph 45; the loader 4 is an excavator, a wheel loader, or the like and is a machine that has a function of loading objects to be loaded onto the transporter 2. If the loader 4 is a crawler type excavator, the loader 4 includes crawler belts 41, an upper turning body 42, a working unit 44, a GPS antenna 48, a communicator 50 to which a communication antenna 50a is connected, a display device 52, and a loader-side in-vehicle device 54); and
an attachment attached to the upper turning body and configured to perform loading of a transporter vehicle with an object See at least paragraph 45 and figure 1 and 2).

    PNG
    media_image1.png
    554
    831
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    381
    583
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify displaying timeline of shovel and transportation trucks to estimate arrival and dump time of Jericho, to include as a lower traveling body; an upper turning body turnably mounted on the lower traveling body; and an attachment attached to the upper turning body and configured to perform loading of a transporter vehicle with an object taught by Fukasu in order to movably loading trucks with objects (See paragraph 45). 
	
Regarding claim 2,  the combination of Jericho and Fukasu teaches: 
a processor configured to estimate time required for the transporter vehicle to dump the object and return based on a time of completion of the loading of the transporter vehicle with the object by the attachment and a time of a start of next loading of the transporter vehicle (Jericho, see at least paragraph 8, 35, 39 – 40 and 45 – 46).

Regarding claim 3,  the combination of Jericho and Fukasu teaches: 
wherein the processor is configured to calculate time remaining before loading of a next transporter vehicle is performable based on the required time (Jericho, see at least figure 3 and 4, paragraph 6).

Regarding claim 4,  the combination of Jericho and Fukasu teaches: 
wherein the time remaining before the loading of the next transporter vehicle is performable is updated with passage of time (Jericho, see at least paragraph 39 – 40).

Regarding claim 5,  the combination of Jericho and Fukasu teaches: 
wherein the next transporter vehicle is one of a plurality of transporter vehicles (Jericho, see at least paragraph 45).

Regarding claim 6,  the combination of Jericho and Fukasu teaches: 
wherein the required time and loading time from a start of loading to completion of the loading is recorded on the transporter vehicle basis (Jericho, see at least paragraph 41).

Regarding claim 7,  the combination of Jericho and Fukasu teaches: 
wherein the display device is configured to display a predicted probability that is a numerical value representing how certain the remaining time is (Jericho, see at least paragraph 46).

Regarding claim 8,  the combination of Jericho and Fukasu teaches: 
wherein the display device is configured to estimate an arrival time of the transporter vehicle and to display time elapsed from the arrival time in a value as the remaining time upon detection of a delay of the transporter vehicle (Jericho, see at least paragraph 48 – 50).
	The combination of Jericho and Fukasu does not explicitly teaches bolded element of: 
display time elapsed from the arrival time in a negative value as the remaining time upon detection of a delay of the transporter vehicle
The Examiner notes, arrival time in a negative value does not modify the operation of Jericho and Fukasu's method and system, and to have modified the method and system of Jericho and Fukasu to have included estimate an arrival time of the transporter vehicle and to display time elapsed from the arrival time in a negative value as the remaining time upon detection of a delay of the transporter vehicle would have been obvious to the skilled artisan because the inclusion of such step would have been an obvious matter of design choice in light of the method and system already discloses by Jericho and Fukasu. Such modification would not have otherwise affected the method and system of Jericho and Fukasu and would have merely represented one of numerous steps or elements that the skilled artisan would have found obvious for the purposes already disclosed by Jericho and Fukasu.  Additionally, applicant has not persuasively demonstrated the criticality of providing this step versus the steps discloses by Jericho and Fukasu.

Regarding claim 9,  the combination of Jericho and Fukasu teaches: 
wherein the display device is configured to group a plurality of transporter vehicles as one set, and to distinguishably display information on a current set and information on a last or next set (Jericho, see at least figure 3 and 4).

Regarding claim 10,  the combination of Jericho and Fukasu teaches: 
 wherein the display device is configured to display an interval between arrivals of a plurality of transporter vehicles using a common time axis (Jericho, see at least figure 3 and 4).

Regarding claim 11,  the combination of Jericho and Fukasu teaches: wherein the display device is configured to display a type of an excavated object (See at least figure 6 and 7).

Claims 12 – 15 recite same or substantially similar limitations as ones in claims 1 – 11. Therefore, claims 12 – 15 are rejected under same rationales of claims 1 – 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marsolek (US 2017/0200306) discloses control system for coordinating earth-working machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662

/IG T AN/Primary Examiner, Art Unit 3662